PER CURIAM.
Petitioners, defendants below, seek certio-rari review of a trial court’s order denying a portion of their motion to tax costs and their motion to assess attorney’s fees against re-spondeni/plaintiff, after plaintiffs voluntary dismissal of this lawsuit. Certiorari is the proper method to review this order. Rose Printing Co., Inc. v. Wilson, 602 So.2d 600 (Fla. 1st DCA 1992), aff'd, 624 So.2d 257 (Fla.1993). We quash the order and remand with directions that the trial court award the costs relating to the deposition of the plaintiff and award attorney’s fees, which are recoverable under these circumstances by virtue of the contract between the parties. Id.
FARMER, KLEIN and PARIENTE, JJ., concur.